225 Ga. 607 (1969)
170 S.E.2d 398
PLANTATION PIPE LINE COMPANY
v.
CITY OF BREMEN et al. GAMMON, Chairman, et al.
v.
CITY OF BREMEN et al.
25415, 25416.
Supreme Court of Georgia.
Argued September 9, 1969.
Decided September 29, 1969.
Thomas B. Murphy, Tisinger & Tisinger, David H. Tisinger, for appellees.
Tisinger & Tisinger, David H. Tisinger, for appellants (Case No. 25416).
Thomas B. Murphy, Howe & Murphy, Harold L. Murphy, for appellees.
James T. McIntyre, Jr., for party at interest not party to record.
NICHOLS, Justice.
Plantation Pipe Line Company filed a petition for declaratory judgment against the City of Bremen in which it sought to have described Acts of the General Assembly as well as ordinances adopted pursuant thereto declared unconstitutional. The members of the school board of Carroll County filed an intervention in which they also sought a declaration that a described Act of the General *608 Assembly and ordinances adopted pursuant thereto were unconstitutional. The defendant city filed a motion to dismiss which included the ground that the petition failed to state a claim upon which relief could be granted, and the trial court, after hearing argument, dismissed the plaintiff's petition as well as the intervention. Held:
Under the decision of this court in Williams v. Kaylor, 218 Ga. 576 (129 SE2d 791), construing the Act of 1945 (Ga. L. 1945, pp. 137, 138; Code Ann. § 110-1106), the trial court was without jurisdiction to render any judgment except one of dismissal inasmuch as the Attorney General was not served with a copy of the proceeding seeking a declaratory judgment declaring statutes of the State unconstitutional. Accordingly, the judgment of the trial court complained of in each appeal must be affirmed without a decision upon the constitutionality of the Act attacked.
Judgment affirmed. All the Justices concur.